Case 1:17-cv-05742-RA Document 36 Filed 11/12/19 Page 1 of 2

King & Spalding LLP
KING & SPALDI NG 1185 Avenue of the Americas

New York, NY 10036-4003

Tel: +1.212 556 2100

Fax: +1 212.556 2222

www.kslaw.com

James E. Berger

Partner

Direct Dial: +1 212 556 2202
Direct Fax: +1 212 556 2222
jberger@kslaw.com

November 12, 2019

Via ECF

Hon. Ronnie Abrams

United States District Court

Southern District of New York

Thurgood Marshall United States Courthouse
40 Foley Square

New York, NY 10007

Re:  Anatolie Stati, Gabriel Stati, Ascom Group, S.A. and Terra Raf Trans Traiding
Ltd. v. Kazakhstan, 1:17-cv-05742 (RA)

Dear Judge Abrams:

Plaintiffs write in response to the Court’s October 31, 2019 order (ECF 35), which
directed the parties to file a joint status report explaining the impact of the April 2019 order and
mandate of the U.S. Court of Appeals for the District of Columbia Circuit, which affirmed the
judgment entered by the U.S. District Court for the District of Columbia (D.D.C.). As the Court
may recall, the D.D.C.’s judgment recognized the Swedish arbitration award rendered in
Plaintiffs’ favor and entered a money judgment thereon for the full amount of the award.
Plaintiffs note in addition that the U.S. Supreme Court denied Defendant’s petition for certiorari
on October 15, 2019.

In view of the D.C. Circuit’s affirmance of the judgment and the Supreme Court’s denial
of certiorari, Plaintiffs do not think it necessary to proceed with this action at this time.
Accordingly, Plaintiffs are filing, concurrently herewith, a notice of voluntary dismissal of this
action pursuant to Fed. R. Civ. P. 41(a)(1). We trust that this filing and the resulting dismissal of
this action without prejudice will eliminate the need for a joint status report. Should the Court
disagree, we will work with Defendants’ counsel to prepare and provide one.
Case 1:17-cv-05742-RA Document 36 Filed 11/12/19 Page 2 of 2

Hon. Ronnie Abrams
November 12, 2019
Page 2

Respectfully submitted,

ro,

James E. Berger
